 Case 2:19-cv-00420-NT Document 15 Filed 09/18/19 Page 1 of 3                    PageID #: 105



                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MAINE


NCTA – THE INTERNET & TELEVISION
ASSOCIATION,

                               Plaintiff,

v.

AARON FREY, in his official capacity as Attorney
General of the State of Maine,
                                                            Civil Action No. 2:19-cv-00420-NT
                        and

TOWN OF FREEPORT, MAINE; TOWN OF NORTH
YARMOUTH, MAINE,

                               Defendants.




             CERTIFICATION OF COMPLIANCE WITH ORDER REGARDING
                      NOTICE OF TELEPHONIC CONFERENCE

         Pursuant to the Court’s Order and Notice (ECF Nos. 13 and 14), counsel for Plaintiff

NCTA – The Internet & Television Association hereby certifies that it has notified counsel for

all defendants regarding the telephone conference set for September 19, 2019 at 2:00 p.m.

Counsel provided this notice by phone and email. Plaintiff’s counsel has also provided the

municipal defendants with a copy of the joint motion (ECF No. 9) filed by Plaintiff and the

Attorney General to expedite the briefing and argument schedule with respect to Plaintiff’s

preliminary injunction motion (ECF No. 3).

         As directed by the Court, counsel provided defendants with the following call-in

information:

         Telephone Number: 1-877-211-3621
         Passcode: 589 089 5295

                                                 1
11413854.1
 Case 2:19-cv-00420-NT Document 15 Filed 09/18/19 Page 2 of 3                      PageID #: 106




Counsel for Plaintiff has also conferred with all opposing counsel regarding a proposed briefing

and hearing schedule. Defendant Frey has agreed to the following proposed schedule:

    a. Defendants’ response to Plaintiff’s Motion to be due by September 30, 2019 at 5:00 PM

         ET;

    b. Plaintiff’s reply due by October 4, 2019; and

    c. A hearing to be held the week of October 14, 2019, subject to the Court’s discretion and

         to its calendar, such that a ruling can be issued prior to November 18, 2019.

Plaintiff is still in discussions with the municipal defendants regarding this schedule. Counsel

have conferred productively and will continue to seek to reach agreement prior to the scheduled

telephone conference, and will report the parties’ final position at that time.



Dated: September 18, 2019

                                                      /s/ Joshua D. Dunlap
                                                      Catherine R. Connors
                                                      Joshua D. Dunlap
                                                      PIERCE ATWOOD LLP
                                                      Merrill’s Wharf
                                                      254 Commercial Street
                                                      Portland, ME 04101
                                                      (207) 791-1100
                                                      cconnors@pierceatwood.com
                                                      jdunlap@pierceatwood.com

                                                      Attorneys for Plaintiff NCTA – The Internet
                                                      & Television Association




                                                  2
11413854.1
 Case 2:19-cv-00420-NT Document 15 Filed 09/18/19 Page 3 of 3                   PageID #: 107



                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 18, 2019, I caused the foregoing document to be

electronically filed with the Clerk of Court using the CM/ECF system which will distribute a

copy of the document to all counsel of record. In addition, by written agreement per Fed. R. Civ.

P. 5(b)(2), I have served counsel for Defendants Town of Freeport and Town of North Yarmouth

by email as follows:

         Eben M. Albert, Esq.
         Bernstein Shur
         100 Middle Street, P.O. Box 9729
         Portland, ME 04104-5029
         ealbert@bernsteinshur.com

DATED: September 18, 2019


                                                     /s/ Joshua D. Dunlap
                                                     Catherine R. Connors
                                                     Joshua D. Dunlap
                                                     PIERCE ATWOOD LLP
                                                     Merrill’s Wharf
                                                     254 Commercial Street
                                                     Portland, ME 04101
                                                     (207) 791-1100
                                                     cconnors@pierceatwood.com
                                                     jdunlap@pierceatwood.com

                                                     Attorneys for Plaintiff NCTA – The Internet
                                                     & Television Association




                                                 3
11413854.1
